Gordon McCloud, J.
¶53 (dissenting) — Mental health problems require mental health solutions. That is especially *680important when protection of the public is at stake— and protection of the public is the main goal of attorney discipline.
¶54 In this case, Joe Wickersham suffered severe mental illnesses that caused his unprofessional and weird behavior. He suffered from a mood disorder and posttraumatic stress disorder, “very likely major depressive disorder,” and possibly “mania, hypomania . . . delusional disorder, and bipolar disorder.” Findings of Fact, Conclusions of Law & Hr’g Officer’s Recommendation at 18 (Findings of Fact (FF) 93); Clerk’s Papers (CP) at 18.9 Mr. Wickersham also exhibited symptoms of paranoia and testified that he had been treated for megalomania. Findings of Fact, Conclusions of Law & Hr’g Officer’s Recommendation at 19 (FF 93); CP at 19.
¶55 The majority acknowledges that Mr. Wickersham suffered from severe mental health problems related to his violations.10 The Washington State Bar Association (WSBA) also acknowledged that the violations were mitigated by “the presence of personal or emotional health problems.” Majority at 668 (citing Bd. Order Amending Decision at 5).
¶56 Like physical illnesses, these mental illnesses strike without personal blame. A mental illness is “a health condition that changes a person’s thinking, feelings, or behavior (or all three) and that causes the person distress *681and difficulty in functioning.”11 Ongoing research indicates that “mental illness is associated with changes in the brain’s structure, chemistry, and function and that mental illness does indeed have a biological basis.”12 Because of this research, scientists have found mental illnesses to be comparable to other brain disorders, such as “epilepsy, Parkinson’s disease, and multiple sclerosis.”13
¶57 Just as epilepsy, Parkinson’s disease, and multiple sclerosis can cause a person’s body to act in ways over which he or she has no control, mental illnesses can cause people to behave or react to situations in a manner contrary to their usual disposition.14 In fact, one of the warning signs for mental illness is a “marked personality change.”15 ¶58 In this case, Mr. Wickersham’s mental illnesses caused severe problems in his life, in his practice, and for his clients. I therefore agree with the majority that we must uphold the WSBA’s unanimous finding that he committed six counts of professional misconduct.
¶59 But I cannot agree with the extremely punitive sanction through which the WSBA and the majority chose to address this misconduct.
¶60 The purpose of attorney discipline is to protect the public and deter other lawyers from misconduct. In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d 237, 257, 66 P.3d 1057 (2003) (citing In re Disciplinary Proceeding Against Noble, 100 Wn.2d 88, 95, 667 P.2d 608 (1983)).
¶61 The WSBA obviously does not think that Mr. Wickersham currently presents a danger to the public, to clients, or to potential clients. The WSBA did not seek *682interim suspension pending the outcome of these disciplinary proceedings; it made a decision that he was capable of continuing with his practice in the limited fashion that he was doing so, with his mental illnesses now under some control. Majority at 662 (“The WSBA apparently did not seek an interim suspension.”).16 His emotional problems are certainly not fully under control; as the majority notes, Mr. Wickersham’s own mental health expert “opined that [he] was 'improving dramatically’ and, if he continued with treatment, 'would be able to return to full functioning at some time in the fairly near future.’ ” Id. at 672 (quoting 3 Verbatim Tr. of Proceedings (Sept. 8, 2011) at 532). But no one argues that he now poses a danger to the public from his current practice.
¶62 The WSBA’s recommendation that Mr. Wickersham be suspended from practice at the conclusion of these proceedings, despite the lack of danger his continued practice poses right now, for three years — the maximum possible period of suspension that can be imposed, Rules for Enforcement of Lawyer Conduct (ELC) 13.3 — must therefore be based on something other than protection of the public. It must be based on a desire to punish him for conduct that was, frankly, inappropriate, obnoxious, disrespectful, and dangerous to his clients and to the criminal justice system.
¶63 But protection of the public and deterrence of similar misconduct are the only permissible purposes of attorney discipline in Washington. Kuvara, 149 Wn.2d at 257 (citing Noble, 100 Wn.2d at 95). Punishment is certainly a permissible goal of the criminal law. But Mr. Wickersham has not been convicted of a crime. And punishment is not the goal of attorney discipline. In re Disciplinary Proceeding Against Tasker, 141 Wn.2d 557, 569, 9 P.3d 822 (2000) *683(“retribution and punishment are not among the purposes of lawyer discipline” (citing Noble, 100 Wn.2d at 95)); In re Discipline Proceeding Against Vetter, 104 Wn.2d 779, 792, 711 P.2d 284 (1985) (“[T]he purposes of attorney discipline are limited to the protection of the public and to the deterrence of other attorneys from similar misconduct. Punishment is never the goal, but the inevitable sequela of the sanction.” (citing Noble, 100 Wn.2d at 95)). I therefore respectfully dissent from the majority’s decision to endorse this most punitive sanction, rather than to impose a sanction that addresses Mr. Wickersham’s mental illness.
¶64 In disciplinary proceedings, the Washington State Supreme Court has the “ultimate responsibility” to determine the sanctions for attorney misconduct. In re Disciplinary Proceeding Against Christopher, 153 Wn.2d 669, 677, 105 P.3d 976 (2005) (citing In re Disciplinary Proceeding Against Kagele, 149 Wn.2d 793, 812, 72 P.3d 1067 (2003)). The court generally gives “great deference to the decisions of a unanimous Board” and will “adopt the Board’s sanction ‘unless [the court is] able to articulate specific reasons for adopting a different sanction.’ ” In re Disciplinary Proceeding Against Day, 162 Wn.2d 527, 538, 173 P.3d 915 (2007) (quoting Noble, 100 Wn.2d at 95).
¶65 There is a “specific reason [ ]” for imposing a different sanction in this case. The reason is that we should not punish a person for his or her mental illness. It is not an effective way to deter the individual from slipping under the bell jar.17 It is not an effective way to deter other lawyers from violating the Rules of Professional Conduct. And it is not a proper or moral response to mental illness. See Robinson v. California, 370 U.S. 660, 666, 82 S. Ct. 1417, 8 L. Ed. 2d 758 (1962) (“a law which made a criminal offense of such a disease [as mental illness] would doubtless be universally thought to be an infliction of cruel and unusual punishment in violation of the Eighth and Fourteenth *684Amendments” (citing Louisiana ex rel. Francis v. Resweber, 329 U.S. 459, 67 S. Ct. 374, 91 L. Ed. 422 (1947))).
¶66 If the public is in current jeopardy from the mentally ill lawyer, then the proper, moral response — like the effective consumer protection response — is to bar the person from practicing law now. That is apparently not the case here — the WSBA decided to permit Mr. Wickersham to continue practicing law during the two years that this disciplinary action has been pending, thus allowing him to return to practice very slowly during his recovery. Where, as here, the public is not currently in jeopardy from the recovering lawyer, the proper response is to create incentives to seek appropriate treatment (e.g., medication, medical assistance, therapy) to avoid relapse.
¶67 The disciplinary board’s (Board) recommended sanction would protect the public from Mr. Wickersham for the duration of the three-year suspension, but research indicates that mental illnesses are similar to other chronic diseases, in that most require “continuing care and monitoring.”18 Without continued treatment and monitoring, “the outcome is often relapse.”19 The Board’s recommended sanction includes no oversight mechanism and thus no means to ensure that Mr. Wickersham does not suffer a relapse and harm clients while he reenters practice.20
*685¶68 A two-year suspension, followed by two years of probation, is a better response to the problems presented in this case. Monitoring Mr. Wickersham for a period of time while he is practicing will ensure that he is receiving proper treatment and is able to fulfill his professional duties. This sanction would acknowledge the fact that Mr. Wickers-ham’s misconduct resulted from personality and behavioral changes related to his illnesses, and it would promote his rehabilitation. The Board’s recommended sanction seems to punish Mr. Wickersham for the symptoms his illnesses caused and provides no mechanism for monitoring his treatment and recovery.
¶69 I therefore respectfully dissent from the majority’s decision to suspend Mr. Wickersham from the practice of law for three years. It is a punitive response to a mental health issue. The public would be better protected by the imposition of a shorter suspension combined with a very long term of supervision to ensure compliance with the conditions aptly listed by the majority. This would ensure that if Mr. Wickersham exhibits any future mental health problems, these problems can be minimized, or at least acknowledged, and addressed with curative steps or arrangements to wind down his practice in an orderly fashion. Unfortunately, we do not have the best tools at our disposal to accomplish this. The maximum period of probation currently available is two years. ELC 13.8. The record in this case indicates that two years of probation might not be a sufficient amount of time to protect the public and assure Mr. Wickersham’s healthy return to full-time practice. Three years of suspension, however, does nothing to ensure a successful return. I would therefore impose a term of suspension of no longer than two years, to be followed by the maximum two-year term of probation combined with the conditions well described by the majority.
C. Johnson and Owens, JJ., concur with Gordon McCloud, J.

 Experts recognize these and other mental health conditions as forms of “mental illness” — “disorders that affect your mood, thinking and behavior.” Mental Illness — Definition, Mayo Clinic, http://www.mayoclinic.com/health/mental-illness /DS01104 (last visited Oct. 14, 2013).


 E.g., majority at 669 (WSBA’s decision that the most serious violation was “knowing” is “debatable” “[g]iven the extreme nature of the mental health issues Wickersham was experiencing in summer and fall 2010 . . . .”), 670 (“We could fairly conclude that Wickersham was unaware of the nature or attendant circumstances of his conduct and thus did not act knowingly. On the contrary, his thought processes appear to have been singularly divorced from reality during summer and fall 2010.”), 673 (“[A]s strongly as the evidence suggests that severe mental health issues gave rise to the conduct at issue, we cannot add the mitigator of mental disability to Wickersham’s sanction analysis” because it does not fit strictly within the parameters of the American Bar Association’s Standards for Imposing Lawyer Sanctions.).


 Nat’l Inst, of Mental Health, The Science op Mental Illness: Teacher’s Guide Information about Mental Illness and the Brain § 1, http://science.education.nih.gov /supplements/mh5/mental/gmde/info-mental-a.htm (last visited Oct. 14, 2013) (emphasis omitted).


 Id.


 Id.


 Id. § 3.


 Id.


 At oral argument the WSBA confirmed its decision not to seek an interim suspension. Wash. Supreme Court oral argument, In re Disciplinary Proceeding Against Wickersham, No. 201, 088-1 (Mar. 12, 2013), at 19 min., 30 sec., audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org.


 Sylvia Plath, The Bell Jar (1963).


 Linda Rosenberg, Nat’l Council for Cmty. Behavioral Healthcare, Equal Treatment: Mental Illness Is a Chronic Disease, http://iiccbh.browsermedia.com/galler ies/press-files/LindaEqualTreatment.pdf (last visited Oct. 14, 2013).



 Id.



 The Board’s sanction, which the majority affirms, requires Mr. Wickersham to undergo an independent examination 30 days prior to a request for reinstatement. Majority at 679; CP at 57,68. This requirement provides some protection for the public in that it is a screening mechanism, but it does not entail any probationary period during which Mr. Wickersham could be monitored as he readjusts to the demands of his practice. The Board’s order provides for the possibility of such supervision because it states that “[t]he Disciplinary Board shall decide under what conditions Respondent shall return to the active practice of law,” but it does not make supervision mandatory. CP at 57-58.1 would structure the sanction so as to ensure a period of supervision.